 1                                                                 JUDGE BENJAMIN H. SETTLE
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT TACOMA

 7
     UNITED STATES OF AMERICA,                            ) No. CR21-5123 BHS
 8                                                        )
                       Plaintiff,                         )
 9                                                        )
                  v.                                      ) MOTION TO SEAL DOCUMENT
10                                                        )
     NATHAN J. SMITH,                                     )
11                                                        ) Noted: July 9, 2021
                       Defendant.                         )
12                                                        )
13             The defendant, Nathan J. Smith, through counsel, moves this Court to order that

14   Defendant’s Emergency Motion for Reconsideration of Detention Order be filed under

15   seal and secured from public access until further order of the Court. This motion is

16   based on the sensitive and confidential nature of information contained in the

17   document, which if made public could result in irreparable harm to the defendant. The

18   right of access is outweighed by the interests of both the public and the parties in

19   protecting the substance of this document from public view. There is compelling reason

20   to order that Defendant’s Emergency Motion for Reconsideration of Detention Order be

21   sealed.

22             DATED this 9th day of July, 2021.

23                                                     Respectfully submitted,

24                                                     s/ Colin Fieman
25                                                     Assistant Federal Public Defender
                                                       Attorney for Nathan J. Smith
26

                                                                       FEDERAL PUBLIC DEFENDER
       MOTION TO SEAL DOCUMENT                                              1331 Broadway, Suite 400
       (United States v. Nathan J. Smith, CR21-5123 BHS) - 1                      Tacoma, WA 98402
                                                                                      (253) 593-6710
